Petition for habeas corpus wherein petitioner seeks his release from the Adult Correctional Institutions. The petitioner alleges that his incarceration is illegal because of a failure to comply with G. L. 1956 (1969 Reenactment) §12-19-2, whereby his sentence should be reduced by the number of days he has been confined while awaiting trial and sentencing.
A majority of the court believes that the petitioner is entitled to the benefit of the statute.
Accordingly, the respondent warden is hereby authorized to make the administrative determination referred to in State v. Holmes, 108 R. I. 579, 277 A.2d 914, and if, upon such determination, it appears that the petitioner is eligible for discharge, then the respondent warden is authorized and directed to discharge the petitioner from his custody forthwith. Opinions will follow at a later date.